Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention as claimed is directed to a method of producing a sour fermented beverage comprising fermenting brewer’s wort prepared from malted grain with a yeast species, wherein the brewer's wort comprises maltose and/or maltotriose and the yeast species is Lachancea thermotolerans strain YB16 deposited as NRRL Y-67252 and/or Lachancea thermotolerans strain BB202 deposited as NRRL Y-67253, each of which have the ability to metabolize maltose and/or maltotriose, produce lactic acid, and produce at least 0.5% (about 3.9 g/L) ethanol, thereby producing a sour fermented beverage having a pH of 3.8 or lower.
The closest prior art of record, Sommer et al (US 2006/0257529 A1), discloses providing a starter culture, including a mixed starter culture, capable of fermenting e.g. grape juice without losing the desirable characteristics of less competitive non-Saccharomyces yeast species early on in the fermentation process (Abstract). Sommer et al discloses that “starter cultures are a yeast culture, which has been prepared for initiation of a fermentation and/or a conversion of edible or drinkable products” ([0029]). Sommer et al discloses that yeast organism is “any genus belonging to the family of Saccharomycetaceae. Examples include, but are not limited to: Saccharomyces, Kluyveromyces, ....” ([0030]). In regard to the yeast species that produces lactic acid bacteria, Sommer et al  discloses “[a] much preferred species is Kluyveromyces thermotolerans” ([0037]). In regard to the limitation of fermenting a solution containing at least one carbohydrate, Sommer et al discloses fermenting at least maltose.  In regard to the fermentable beverage, Sommer et al discloses “an alcoholic beverage including wine, such as red wine, rose wine, Saccharomyces cerevisiae and Kluyveromyces thermotolerans (i.e. Lachancea thermotolerans) ([0080]).
Gobbi et al (Lachancea thermotolerans and Saccharomyces cerevisiae in simultaneous and sequential co-fermentation: A strategy to enhance acidity and improve the overall quality of wine) is relied upon as an evidence that Lachancea thermotolerans is formerly known as Kluyveromyces thermotolerans (page 272 paragraph 2). Therefore by disclosing Kluyveromyces thermotolerans Sommer et al discloses Lachancea thermotolerans.
Sommer et al does not disclose the pH, ethanol content or lactic acid content of the beverage.  Sommer et al is silent as to the specific strain of Kluyveromyces thermotolerans (i.e. Lachancea thermotolerans) such strains YB16 and/or BB202 as recited in claim 23
Another closest prior art of record, Sweigers et al  (WO 2011/134952 A1), discloses a method for producing a fermented beverage by fermentation of a source of carbohydrate with Kluyveromyces thermotolerans (i.e. Lachancea thermotolerans) (page 1 lines 5-6, page 3 lines 24-32, page 5 lines 1-2, page 4). Gobbi et al discloses that Lachancea thermotolerans is formerly known as Kluyveromyces thermotolerans (page 272 paragraph 2). Therefore by disclosing Kluyveromyces thermotolerans, Sweigers et al discloses Lachancea thermotolerans.  Sweigers et al discloses Pichia kluyveri, Saccharomyces cerevisiae, Saccharomyces pastorianus, Saccharomyces bayanus, Torulaspora delbreuckii, or Kluyveromyces thermotolerans etc as yeast employed for the production of a beverage. Sweigers et al discloses producing beer and using barley as a source of carbohydrates. Sweigers et al discloses further fermenting “in the presence” of Saccharomyces ssp. Sweigers et al discloses “[t]he product could also be applied to produce other beverages than wine such as beer, cider, sake, kefir, soft drinks” (page 3 line 28-29).
Kluyveromyces thermotolerans (i.e. Lachancea thermotolerans) such strains YB16 and/or BB202 as recited in claim 23.
On January 25, 2021 and August 4, 2020, Applicants have submitted Declarations under 37 C.F.R. § 1.132 of John Sheppard Ph. D. The Declarations and the data in the original specification shows the comparison between the claimed of Kluyveromyces thermotolerans (i.e. Lachancea thermotolerans) strains YB16 and BB202 and the Kluyveromyces thermotolerans strain disclosed by Sommer in paragraph 0037. The Declarations under 37 C.F.R. § 1.132 of John Sheppard Ph. D filed January 25, 2021 shows that the comparison strain of Kluyveromyces thermotolerans employed in the evidence NRRL-Y-8284 (ATCC 56472) is the same as the strain listed in Sommer as CBS2803. The Declarations under 37 C.F.R. § 1.132 of John Sheppard Ph. D filed January 25, 2021 confirms that the comparison strain used in the data provided in both the originally filed specification and in the Declaration of Dr. Sheppard Declarations under 37 C.F.R. § 1.132 of John Sheppard Ph. D. filed August 4, 2020 the same as the CBS 6340, which is shown to be the same as CBS 2803 as disclosed in Sommer. The Declarations and the data in the original specification show significant difference between the fermentation performance of both BB202 and YB16 in comparison to the type culture of Kluyveromyces thermotolerans (designated as CBS 6340, NRRL Y-8284 and ATCC: 56472). These differences are with regards to the ability of these two strains to utilize sugar in brewer's wort (such as maltose), produce ethanol and generate acidity as evidenced by the lowering of the pH of the beer.
Claims 23-27, 29 and 32 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791